The Court

said that this lqd to a question of some difficulty, which had been discussed in a case heretofore tried in this court; in which the decision was, that the question might be put to a witness whether he had had connection with the complainant, but that he was not bound to answer it; if he chose to protect himself under a claim of privilege. (4 T. Rep. 440; 1 M. & M. 108; Arch. Cr. Law 102; 1 Phill. Ev. 269, 223; Ros. Evid. 97.)
The court also permitted questions to be put and answered, as to the general character of the prosecutrix for chastity.